Exhibit 10.3

 

 

 



[image_007.gif]



 



 

Nomura Global Financial Products Inc.

c/o Nomura Securities International, Inc.
Worldwide Plaza
309 West 49th Street
5th Floor
New York, NY 10019

December 5, 2014

 



To: ANI Pharmaceuticals, Inc.   210 Main Street West   Baudette, Minnesota 56623
  Attention: Charlotte Arnold   Title: Chief Financial Officer   Telephone No.:
(218) 634-3591   Facsimile No.: (302) 482-8645





 



Re: Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Nomura
Global Financial Products Inc. (“Nomura”) and ANI Pharmaceuticals, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated June 14,
2014, as amended from time to time and as supplemented by the Prospectus
Supplement dated December 4, 2014 (as so amended and/or supplemented, the
“Prospectus”) relating to the 3.00% Convertible Senior Notes due 2019 (as
originally issued by Counterparty, the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 125,000,000 (as
increased by an aggregate principal amount of USD 18,750,000 pursuant to the
exercise by the Underwriter (as defined herein) of its option to purchase
additional Convertible Notes pursuant to the Underwriting Agreement (as defined
herein)) pursuant to an Indenture to be dated December 10, 2014 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto to be dated
December 10, 2014 (the “Supplemental Indenture”), between Counterparty and The
Bank of New York Mellon, as trustee (the Base Indenture as so supplemented, the
“Indenture”). In the event of any inconsistency between the terms defined in the
Prospectus, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Prospectus. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the
Prospectus, the descriptions thereof in the Prospectus will govern for purposes
of this Confirmation. The parties further acknowledge that the Supplemental
Indenture section numbers used herein are based on the draft of the Supplemental
Indenture last reviewed by Nomura as of the date of this Confirmation, and if
any such section numbers are changed in the Supplemental Indenture as executed,
the parties will amend this Confirmation in good faith to preserve the intent of
the parties. Subject to the foregoing, references to the Base Indenture or
Supplemental Indenture herein are references to the Base Indenture or the
Supplemental Indenture, as the case may be, as in effect on the date of its
execution, and if either the Base Indenture or the Supplemental Indenture is
amended or supplemented following such date (other than any amendment or
supplement (x) pursuant to Section 10.02(h) of the Supplemental Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Prospectus or (y) pursuant to Section
12.07 of the Supplemental Indenture, subject, in the case of this clause (y), to
the second paragraph under “Method of Adjustment” in Section 3), any such
amendment or supplement will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.

 



 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Nomura
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Nomura and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
Nomura’s obligations under the Transaction will be fully and unconditionally
guaranteed by Nomura Holdings, Inc. pursuant to the executed guarantee attached
hereto as Annex A. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

 

Trade Date: December 5, 2014 Effective Date: The third Exchange Business Day
immediately prior to the Premium Payment Date Option Style: “Modified American”,
as described under “Procedures for Exercise” below Option Type: Call Buyer:
Counterparty Seller: Nomura Shares: The common stock of Counterparty, par value
USD 0.0001 per share  (Exchange symbol “ANIP”). Number of Options: 18,750.  For
the avoidance of doubt, the Number of Options shall be reduced by any Options
exercised by Counterparty.  In no event will the Number of Options be less than
zero. Option Entitlement: 14.3916. Strike Price: USD 69.4850 Premium: USD
4,731,248.77 Premium Payment Date: December 10, 2014 Exchange: The NASDAQ Global
Market Related Exchange(s): All Exchanges Excluded Provisions: Section 12.04(h)
and Section 12.03 of the Supplemental Indenture.

 

2

 



 

Procedures for Exercise.

 

Conversion Date: With respect to any conversion of a Convertible Note, the date
on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 12.02(b) of the Supplemental Indenture.   Free Convertibility
Date: June 1, 2019 Expiration Time: The Valuation Time Expiration Date: December
1, 2019, subject to earlier exercise. Multiple Exercise: Applicable, as
described under “Automatic Exercise” below. Automatic Exercise: Notwithstanding
Section 3.4 of the Equity Definitions, and subject to Section 9(g)(ii), on each
Conversion Date in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder, a number
of Options equal to (i) the number of Convertible Notes in denominations of USD
1,000 as to which such Conversion Date has occurred minus (ii) the number of
Options that are or are deemed to be automatically exercised on such Conversion
Date under the Base Call Option Transaction Confirmation letter agreement dated
December 4, 2014 between Nomura and Counterparty (the “Base Call Option
Confirmation”), shall be deemed to be automatically exercised; provided that
such Options shall be exercised or deemed exercised only if Counterparty has
provided a Notice of Exercise to Nomura in accordance with “Notice of Exercise”
below.   Notwithstanding the foregoing, in no event shall the number of Options
that are exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options, Counterparty must notify Nomura in writing before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the scheduled first
day of the Settlement Averaging Period for the Options being exercised of (i)
the number of such Options, (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options, and (iv) if the settlement method for the
related Convertible Notes is not Settlement in Shares or Settlement in Cash
(each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Indenture) of the related Convertible Notes (the “Specified Cash Amount”);
provided that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given on or prior to the second Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the information required in
clause (i) above, and (B) if the Relevant Settlement Method for such Options is
(x) Net Share Settlement and the Specified Cash Amount is not USD 1,000, (y)
Cash Settlement or (z) Combination Settlement, Nomura shall have received a
separate notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying the information required in clauses (iii) and
(iv) above.  Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a settlement method with respect to the Convertible Notes.

 



3

 

 

Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion. Market Disruption Event: Section 6.3(a) of the Equity Definitions is
hereby replaced in its entirety by the following:   “‘Market Disruption Event’
means, in respect of a Share, (i) a failure by the primary United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. (New York City
time) on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.”



 

Settlement Terms.

 

Settlement Method: For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Nomura of the
Relevant Settlement Method in the Notice of Exercise or Notice of Final
Settlement Method, as applicable, for such Option. Relevant Settlement Method:
In respect of any Option:

 

  (i) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 12.02(a)(iv)(A) of the Supplemental Indenture (together with cash in
lieu of fractional Shares) (such settlement method, “Settlement in Shares”), (B)
in a combination of cash and Shares pursuant to Section 12.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount less than USD 1,000 (such
settlement method, “Low Cash Combination Settlement”) or (C) in a combination of
cash and Shares pursuant to Section 12.02(a)(iv)(C) of the Supplemental
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;

 



4

 

 



  (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 12.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount greater than USD 1,000, then the Relevant Settlement
Method for such Option shall be Combination Settlement; and   (iii) if
Counterparty has elected to settle its conversion obligations in respect of the
related Convertible Note entirely in cash pursuant to Section 12.02(a)(iv)(B) of
the Supplemental Indenture (such settlement method, “Settlement in Cash”), then
the Relevant Settlement Method for such Option shall be Cash Settlement.

 

Net Share Settlement: If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Nomura will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Valid Day, divided by (b) the Relevant Price on such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.   Nomura
will pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

Combination Settlement: If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, Nomura will pay or deliver, as the case
may be, to Counterparty, on the relevant Settlement Date for each such Option:

 

  (i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

 



5

 

 

  (ii) Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;   provided that in no event shall the sum of (x) the Combination
Settlement Cash Amount for any Option and (y) the Combination Settlement Share
Amount for such Option multiplied by the Applicable Limit Price on the
Settlement Date for such Option, exceed the Applicable Limit for such Option.  
Nomura will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Nomura will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the
Cash Settlement Amount exceed the Applicable Limit for such Option.   Daily
Option Value: For any Valid Day, an amount equal to (i) the Option Entitlement
on such Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less
the Strike Price on such Valid Day; provided that if the calculation contained
in clause (ii) above results in a negative number, the Daily Option Value for
such Valid Day shall be deemed to be zero.  In no event will the Daily Option
Value be less than zero.

 



6

 

 

Applicable Limit: For any Option, an amount of cash equal to the excess of (i)
the aggregate of (A) the amount of cash, if any, paid to the Holder of the
related Convertible Note upon conversion of such Convertible Note and (B) the
number of Shares, if any, delivered to the Holder of the related Convertible
Note upon conversion of such Convertible Note multiplied by the Applicable Limit
Price on the Settlement Date for such Option, over (ii) USD 1,000.   Applicable
Limit Price: On any day, the opening price as displayed under the heading “Op”
on Bloomberg page ANIP US <equity> AQR (or any successor thereto). Valid Day: A
day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day. Scheduled Valid Day: A day that is scheduled to be a Valid
Day on the principal United States national or regional securities exchange or
market on which the Shares are listed or admitted for trading.  If the Shares
are not so listed or admitted for trading, “Scheduled Valid Day” means a
Business Day. Business Day: Any day other than a Saturday, a Sunday or a day on
which the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.   Relevant Price: On any Valid Day, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page ANIP US <equity> AQR (or any successor
thereto) in respect of the period from the scheduled opening time of the
Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable at such time, the market value
of one Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method).  The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours. Settlement Averaging Period: For any
Option and regardless of the Settlement Method applicable to such Option:



 

  (i) if the related Conversion Date occurs prior to the Free Convertibility
Date, the 30 consecutive Valid Days commencing on, and including, the second
Valid Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date; or

 



7

 

 

  (ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.

  

Settlement Date: For any Option, the third Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.
Settlement Currency: USD Other Applicable Provisions: The provisions of Sections
9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Share Settled”.  “Share Settled” in relation to any Option means
that Net Share Settlement or Combination Settlement is applicable to that
Option. Representation and Agreement: Notwithstanding anything to the contrary
in the Equity Definitions (including, but not limited to, Section 9.11 thereof),
the parties acknowledge that (i) any Shares delivered to Counterparty shall be,
upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws,
(ii) Nomura may deliver any Shares required to be delivered hereunder in
certificated form in lieu of delivery through the Clearance System and (iii) any
Shares delivered to Counterparty may be “restricted securities” (as defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)).

  



8

 

 

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price”, “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture).  For the avoidance of doubt, Nomura shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of Section
12.04(c) of the Supplemental Indenture or the fourth sentence of Section
12.04(d) of the Supplemental Indenture).   Method of Adjustment: Calculation
Agent Adjustment, which means that, notwithstanding Section 11.2(c) of the
Equity Definitions, upon any Potential Adjustment Event, the Calculation Agent
shall make a corresponding adjustment to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.   Notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below, if the
Calculation Agent in good faith has a material disagreement with any adjustment
to the Convertible Notes that involves an exercise of discretion by Counterparty
or its board of directors (including, without limitation, pursuant to Section
12.05 of the Supplemental Indenture, Section 12.07 of the Supplemental Indenture
or any supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided, further, that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.

 



9

 

 

Dilution Adjustment Provisions: Sections 12.04(a), (b), (c), (d) and (e) and
Section 12.05 of the Supplemental Indenture.

 

Extraordinary Events applicable to the Transaction:

 



Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of the
Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Merger Event” in Section 12.07 of the
Supplemental Indenture. Tender Offers: Applicable; provided that notwithstanding
Section 12.1(d) of the Equity Definitions, a “Tender Offer” means the occurrence
of any event or condition set forth in Section 12.04(e) of the Supplemental
Indenture.



 

Consequences of Merger Events /   Tender Offers: Notwithstanding Section 12.2
and Section 12.3 of the Equity Definitions, upon the occurrence of a Merger
Event or a Tender Offer, the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction, subject to the second
paragraph under “Method of Adjustment”; provided, however, that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to any Excluded Provision; provided further that if, with respect to a Merger
Event or a Tender Offer, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (ii) the Counterparty
to the Transaction following such Merger Event or Tender Offer will not be a
corporation, then, in either case, Cancellation and Payment (Calculation Agent
Determination) may apply at Nomura’s sole election. Nationalization, Insolvency
or Delisting: Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 



10

 

 

Additional Disruption Events:  

 

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof. Failure to Deliver: Applicable Hedging
Disruption: Applicable; provided that:



 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:     “For the avoidance of
doubt, the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and   (ii) Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof,  after the words “to terminate the Transaction”, the words
“or a portion of the Transaction affected by such Hedging Disruption”.

  



  Increased Cost of Hedging: Not Applicable   Hedging Party: For all applicable
Additional Disruption Events, Nomura. Determining Party: For all applicable
Extraordinary Events, Nomura. Non-Reliance: Applicable. Agreements and
Acknowledgments   Regarding Hedging Activities: Applicable Additional
Acknowledgments: Applicable



  



4. Calculation Agent. Nomura.  All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.  Following any calculation by the Calculation Agent hereunder, upon a
prior written request by Counterparty, the Calculation Agent will provide to
Counterparty by email to the email address provided by Counterparty in such
prior written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such calculation; provided, however, that in no event will Calculation Agent
be obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it.



 

11

 



5. Account Details.

 

(a)Account for payments to Counterparty:

 

 



  Bank: Bank of America, N.A.   ABA#: 026009593   Acct No.: 005800975699  
Beneficiary: BioSante Pharmaceuticals, Inc.   Ref: Convert



 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 

(b)Account for payments to Nomura:

 



  Agent Bank Name: BOA FX TRADING   Agent BIC: BOFAUS3N   Account Name: BANK OF
AMERICA NY NGFP   Account No/Ref: 6550361610






6. Offices.

 

(a)The Office of Counterparty for the Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

(b)The Office of Nomura for the Transaction is: Inapplicable, Nomura is not a
Multibranch Party.

 

7. Notices.

 

(a)Address for notices or communications to Counterparty:

 

ANI Pharmaceuticals, Inc.   210 Main Street West   Baudette, Minnesota 56623  
Attention: Charlotte Arnold Title: Chief Financial Officer Telephone No.: (218)
634-3591 Facsimile No.: (302) 482-8645

 

With copies to:

 

Dentons US LLP   1221 Avenue of the Americas   New York, NY 10020-1089  
Attention: Paul A. Gajer Telephone: (212) 398-5293 Facsimile No.: (212) 768-6800

  



12

 

 

(b)Address for notices or communications to Nomura:

 

Nomura Global Financial Products Inc.   c/o Nomura Securities International,
Inc.   Worldwide Plaza   309 West 49th Street   5th Floor   New York, NY 10019  
Attention: Equity Derivatives Operations Telephone No.:   (212) 667-9580
Facsimile No.:    (646) 587-8638 Email:   EDGUSOps@us.nomura.com    

With copies to:

 

Attention: Aurelien Bonnet Title:   Executive Director, Corporate Equity
Solutions Telephone No.:   (212) 667-1465 Facsimile No.:    (646) 587-8740
Email:   aurelien.bonnet@nomura.com

 



Attention:   James Chenard Title:   Vice President Telephone No.:   (212)
667-1363 Facsimile No.:    (646) 587-8740 Email:   james.chenard@nomura.com

 



Attention: Michael Ena Title: Vice President, Legal Telephone No.: (212)
298-4502 Facsimile No.: (646) 587-9924 Email: michael.ena@nomura.com

 

8. Representations and Warranties of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in Section
1 of the Underwriting Agreement (the “Underwriting Agreement”), dated as of
December 4, 2014, between Counterparty and Guggenheim Securities, LLC, as
representative of the Underwriters party thereto (the “Underwriter”), are true
and correct and are hereby deemed to be repeated to Nomura as if set forth
herein. Counterparty hereby further represents and warrants to Nomura on the
date hereof and on and as of the Premium Payment Date that:

 

(a)Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 



13

 

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares.

 

(g)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Nomura or its affiliates owning or holding (however defined) Shares.

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

(a)Opinions. Counterparty shall deliver to Nomura an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation. Prior to the Trade Date, Counterparty shall
deliver to Nomura a resolution of Counterparty’s board of directors authorizing
the Transaction, and such other certificate or certificates as Nomura shall
reasonably request. Delivery of such opinion, resolution and (if applicable)
certificate(s), as the case may be, to Nomura shall be a condition precedent for
the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Nomura under Section 2(a)(i) of the Agreement.

 



14

 

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Nomura a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 11.08
million (in the case of the first such notice) or (ii) thereafter more than 0.29
million less than the number of Shares included in the immediately preceding
Repurchase Notice (such share numbers subject to adjustment for Share splits,
reverse Share splits and similar transactions). Counterparty agrees to indemnify
and hold harmless Nomura and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Nomura’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Nomura with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Nomura with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph in respect of which any Indemnified Person is a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

  

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of the Convertible Notes. Counterparty shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

(d)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Nomura may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(l) or 9(q) of this Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);

 



15

 

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Nomura, will not expose Nomura to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Nomura;

 

(D)Nomura will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Nomura would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Nomura to permit Nomura to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Nomura in connection with such
transfer or assignment.

 

(ii)Nomura may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Nomura whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Nomura generally for similar
transactions, by Nomura or Nomura Holdings Inc., or (B) to any other third party
with a long-term unsecured and unsubordinated indebtedness rating or a long-term
issuer rating equal to or better than the lesser of (1) the long-term unsecured
and unsubordinated indebtedness rating of Nomura Holdings Inc. at the time of
the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to publish such ratings, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Nomura; provided that, in each case, if such transfer or assignment would
result in any Tax withholding obligation of the transferee in respect of any Tax
and such withholding Tax, without application of this sentence, would not be an
Indemnifiable Tax, such Tax shall be treated as an Indemnifiable Tax if such
withholding Tax obligation would not have applied to Nomura or such withholding
Tax would have been an Indemnifiable Tax of Nomura. If at any time at which (A)
the Section 16 Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Nomura is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Nomura and within a time period
reasonably acceptable to Nomura such that no Excess Ownership Position exists,
then Nomura may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Nomura so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(j) shall apply to
any amount that is payable by Nomura to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Nomura and each person subject to aggregation
of Shares with Nomura under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Nomura to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Nomura and any person whose ownership position would be aggregated with that of
Nomura (Nomura or any such person, a “Nomura Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Nomura in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Nomura Person, or could result in an
adverse effect on a Nomura Person, under any Applicable Restriction, as
determined by Nomura in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 



16

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Nomura to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Nomura may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Nomura’s obligations in respect of the
Transaction and any such designee may assume such obligations. Nomura shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

(f)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Nomura’s hedging activities hereunder, Nomura reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Nomura on any Settlement
Date for the Transaction, Nomura may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

(i)in such notice, Nomura will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

(ii)the aggregate number of Shares that Nomura will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Nomura would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Nomura in the notice referred to in
clause (i) above.

 



17

 

 

(g)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.02 of the Supplemental Indenture, then such
event of default shall constitute an Additional Termination Event applicable to
the Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Nomura shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, the receipt
by Nomura from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 12.03 of the Supplemental Indenture in
connection with a “Make-Whole Fundamental Change” (as defined in the
Supplemental Indenture) shall constitute an Additional Termination Event as
provided in this Section 9(g)(ii). Upon receipt of any such Notice of Exercise,
Nomura shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Make-Whole Conversion Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise minus the number of
“Make-Whole Conversion Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes and (B) the Number
of Options as of the date Nomura designates such Early Termination Date and, as
of such date, the Number of Options shall be reduced by the number of Make-Whole
Conversion Options. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Make-Whole Conversion Options, (2) Counterparty were the sole Affected Party
with respect to such Additional Termination Event and (3) the terminated portion
of the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 12.03 of the Supplemental Indenture); provided that the
amount of cash deliverable in respect of such early termination by Nomura to
Counterparty shall not be greater than the excess of (I) (1) the number of
Make-Whole Conversion Options, multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 12.03 of the Supplemental Indenture), multiplied by (3) a price per
Share determined by the Calculation Agent over (II) the aggregate principal
amount of such Convertible Notes, as determined by the Calculation Agent in a
commercially reasonable manner. For the avoidance of doubt, the provisions of
Section 9(j) shall apply to any payment to be made pursuant to this Section
9(g)(ii).

 

(h)Amendments to Equity Definitions.

 

(i)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 



18

 

 

(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Nomura may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(i)No Setoff. Neither party shall have the right to set off any obligation that
it may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (x) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (y) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Nomura would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Nomura shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Nomura, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Nomura agrees, in
its sole discretion, to such election, in which case the provisions of Section
12.7 or Section 12.9 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply.

  



  Share Termination Alternative: If applicable, Nomura shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.   Share Termination Delivery Property: A number of
Share Termination Delivery Units, as calculated by the Calculation Agent, equal
to the Payment Obligation divided by the Share Termination Unit Price.  The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.

 



19

 

 

  Share Termination Unit Price: The value to Nomura of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Nomura at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.   Share
Termination Delivery Unit: One Share or, if the Shares have changed into cash or
any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent.   Failure to Deliver: Applicable   Other
applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section ‎2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.  “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.





 

(k)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(l)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Nomura, the Shares (“Hedge Shares”) acquired by Nomura
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Nomura without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Nomura to
sell the Hedge Shares in a registered offering, make available to Nomura an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Nomura, substantially in the
form of an underwriting agreement for a registered secondary offering; provided,
however, that if Nomura, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Nomura to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance reasonably
satisfactory to Nomura (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Nomura for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Nomura at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Nomura.

 



20

 

 

(m)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(n)Right to Extend. Nomura may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Nomura, with respect to some or all of the
Options hereunder, if Nomura reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Nomura’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Nomura to effect transactions in Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Nomura
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Nomura.

 

(o)Status of Claims in Bankruptcy. Nomura acknowledges and agrees that this
Confirmation is not intended to convey to Nomura rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Nomura’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Nomura’s
rights in respect of any transactions other than the Transaction.

 

(p)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(q)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Nomura written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 



21

 

 

(ii)promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Nomura written notice of the details of such adjustment.

 

(r)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(s)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Nomura and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Nomura and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Nomura shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Nomura and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(t)Early Unwind. In the event the sale of the “Additional Securities” (as
defined in the Underwriting Agreement) is not consummated with the Underwriter
for any reason, or Counterparty fails to deliver to Nomura opinions of counsel
as required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Nomura and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Nomura on the Early
Unwind Date all Shares purchased by Nomura or one or more of its affiliates in
connection with the Transaction at the then prevailing market price, as
determined by the Calculation Agent. Each of Nomura and Counterparty represents
and acknowledges to the other that, subject to the proviso included in this
Section 9(t), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(u)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Nomura an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Nomura,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(v)Matters relating to Nomura and the Agent.

 

(i)Nomura is not registered as a broker or dealer under the Exchange Act. Nomura
Securities International, Inc. (“Agent”) has acted solely as agent for Nomura
and Counterparty to the extent required by law in connection with the
Transaction and has no obligations, by way of issuance, endorsement, guarantee
or otherwise, with respect to the performance of either party under the
Transaction.  The parties agree to proceed solely against each other, and not
against Agent, in seeking enforcement of their rights and obligations with
respect to the Transaction, including their rights and obligations with respect
to payment of funds and delivery of securities.

 



22

 

 

(ii)Agent may have been paid a fee by Nomura in connection with the
Transaction.  Further details will be furnished upon written request.

 

(iii)The time of dealing for the Transaction will be furnished by Agent upon
written request.

 

(w)Private Placement Representations. Each of Nomura and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act by virtue of Section 4(a)(2)
thereof. Accordingly, Counterparty represents and warrants to Nomura that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

 



 

 

23

 



 

 

 [image_007.gif] 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

 

Very truly yours,

 

Nomura Global Financial Products Inc. By:   /s/ Samir Patel Authorized Signatory
Name: Samir Patel


 

 

Accepted and confirmed
as of the Trade Date:

 

ANI Pharmaceuticals, Inc. By:   /s/ Charlotte C. Arnold Authorized Signatory
Name: Charlotte C. Arnold

 

 

 

[Signature Page to Additional Bond Hedge Confirmation]

 

 



 

 

 



ANNEX A

 

 

 



Incorporated by reference from Annex A of Exhibit 10.1, filed by the Company on
a Current Report on Form 8-K on December 8, 2014.

 



 

 